Citation Nr: 0845028	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to a compensable initial evaluation for 
hearing loss, right ear.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968, 
including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2005, November 
2006, and June 2008 by a Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) and the hearing transcript is of record.

The Board notes that the veteran raised an increased rating 
claim for his service-connected eye disability in a statement 
dated May 2007.  The Board refers this issue to the RO for 
any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he is entitled to (1) 
service connection for hearing loss, left ear; (2) a 
compensable initial disability evaluation for hearing loss, 
right ear; and (3) a total disability rating based on 
individual unemployability.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with his hearing loss claims in 
July 2006.  As a preliminary matter, the Board observes that 
the examiner did not have the benefit of reviewing the 
veteran's claims file prior to the examination.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.    

With respect to the veteran's claim of entitlement to service 
connection for hearing loss, left ear, the examiner indicated 
that (1) the veteran's hearing was "normal" at the time of 
separation; and (2) that the veteran had a long history of 
post-service occupational noise exposure.  Consequently, the 
examiner concluded that it was "unlikely" that the 
veteran's left ear hearing loss began as a result of in-
service noise exposure.  The Board finds the examiner's 
opinion with respect to the etiology of the veteran's left 
ear hearing loss disability to be inadequate.

In particular, the service treatment records (STRs) reveal 
evidence of decreased auditory acuity at the time of 
discharge from service.  Although the decreased auditory 
acuity in the veteran's left ear did not constitute a hearing 
loss disability as defined by 38 C.F.R. § 3.385 at the time 
of separation from service, a veteran can still establish 
service connection by submitting evidence that a current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993); see also, Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also 
failed to address the veteran's complaints of continuous 
hearing loss since discharge from service when providing the 
aforementioned opinion.  Accordingly, the Board finds that 
the veteran should be provided a new VA examination to 
determine the etiology of his left ear hearing loss 
disability and its relationship to service, if any.

With respect to the veteran's claim of entitlement to a 
compensable initial evaluation for hearing loss, right ear, 
because if service connection is granted for left ear hearing 
loss and the condition would be rated as a bilateral 
disability, this issue must be deferred pending resolution of 
the service connection claim.

In light of the Board's decision to remand the veteran's 
claim of entitlement to service connection for hearing loss, 
left ear, and entitlement to a compensable initial evaluation 
for hearing loss, right ear, the Board finds that the 
veteran's TDIU claim is inextricably intertwined with these 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(noting that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his hearing loss 
disability.  The RO should attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an audiological 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected right ear hearing loss 
disability.  The examiner should also 
provide an opinion about the effects of 
the veteran's service-connected right ear 
hearing loss disability on his employment 
and activities of daily life, if any.  The 
examiner must provide a complete rationale 
for any stated opinion.   

With regard to the veteran's hearing loss 
disability of the left ear, the examiner 
is asked to express an opinion as to 
whether the current hearing loss is at 
least as likely as not related to the 
veteran's noise exposure during service or 
to any other incident of service.  In 
offering this assessment, the examiner 
must acknowledge the veteran's lay report 
regarding the continuity of his impaired 
hearing and the objective in-service 
decline in his hearing acuity.  The 
examiner is also advised that a finding of 
"normal" hearing at the time of 
discharge from service is not detrimental 
to the veteran's claim.  

The evidence of record also indicated that 
the veteran had significant post-service 
occupational noise exposure as a result of 
his work as a railroad employee.  As such, 
the examiner is also asked to distinguish, 
if possible, that portion of the veteran's 
left ear hearing loss disability, if any, 
that is related to service, and that 
portion of the veteran's left ear hearing 
loss disability, if any, that is related 
to his post-service occupational and/or 
recreational noise exposure.  The examiner 
must provide a complete rationale for any 
stated opinion in a legible report 

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  In the event that 
the veteran does not meet the schedular 
requirements for TDIU outlined in 38 
C.F.R. § 4.16, the veteran's 
representative requested extraschedular 
consideration of this benefit.  See 
Hearing Transcript, p.6. 

If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

